Citation Nr: 1130096	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  09-36 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for coccyx pain syndrome.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1954 to May 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record reveals that a remand for additional development is necessary with respect to the above-listed issues.  In his July 2009 VA Form 9 the Veteran requested a video conference hearing before the Board at the RO.  There is an indication in the record, however, that the request for a video conference hearing before the Board at the RO may not have been met and there is no indication that the Veteran has withdrawn such request.  

In this instance, the Veteran was scheduled for a video hearing before the Board at the Chicago, Illinois, RO, on July 13, 2011.  The Board notes that the Veteran did not appear for the hearing.  Documentation in the claims file indicates that the hearing notification letter may have been sent to an incorrect address.  In this regard, the Board notes that the June 27, 2011, letter sent to Veteran to inform him that his case had been forwarded to the Board in advance of his hearing, was returned for an insufficient/incorrect address.  The Board notes that both this letter and the June 14, 2011, letter regarding notification of the scheduled hearing were sent to the same address.  That address is the only address of record.  However, as the Board's letter was returned as undeliverable, it appears that the Veteran may have another address.  As noted above, the Veteran failed to show for his scheduled hearing, however the Board has reason to believe that the Veteran was unaware of the scheduled hearing.  

VA regulations require the RO to give the Veteran notice of the place and time of his hearing at least 30 days prior to the hearing.  38 C.F.R. § 19.76 (2010).  As the notice letter informing the Veteran of the date of the hearing may have been sent to the wrong address, the Board cannot be certain that the Veteran received notice of the time and place of his hearing at least 30 days prior to the hearing.    

In light of such circumstances, the Board concludes that there is an outstanding request for a video conference hearing before the Board at the RO.  As such hearing has not yet been conducted, this matter should be remanded to obtain the Veteran's correct address and to schedule the Veteran for a video conference hearing before the Board.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Contact the Veteran to obtain his correct mailing address and then schedule the Veteran for a new video conference hearing before the Board at the RO.  Appropriate notification should be given to the Veteran and his representative, if any, and such notification should be documented and associated with the claims folder. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



